Title: From George Washington to The States, 10 December 1780
From: Washington, George
To: The States


                        
                            Sir
                            Head Quarters New Windsor 10th Decemr 1780
                        
                        You (or Your Excellency as the stile may be) will, I presume, have received before this reaches you an Act
                            of Congress of the 4th of last Month calling on the several States for specific quantities of Fresh and Salt provision—Flour, Salt, and Rum for the Army and directing all of the above Articles, except the Fresh meat, to be collected and
                            deposited at such places in each of the States, as should be judged most convenient by me—This communication I should have
                            done myself the honor of making somewhat earlier, had not the greater part of my time, since the receipt of the Act, been
                            taking up in arranging and visiting the Hospitals and Winter Cantonments of the Army.
                        Upon considering the point with respect to the supplies required of your State, I beg leave to inform you (or
                            your Excellency) that it appears to me they should be deposited at the following places and proportions. (Vide the inclosed
                            papers fixing the places of deposit and proportions and insert them accordingly).
                        The Commy General, as he is directed will inform you from time to time of the Quantities of live Cattle
                            which will be necessary and where they are to be delivered. I have the honor to be &c.
                        To the States ofNew HampshireMassachusettsRhode IslandConnecticutNew YorkNew JerseyPennsylvaniaDelawareMaryland
                        
                        
                        
                     Enclosure
                        
                        
                            
                            
                            
                            
                            Places of deposit for the Specific Articles demanded of the States by the Resolve of Congress of the 4th November 1780.
                            New Hampshire 1st 2d  3d deposits of Rum to be at Charles Town No. 4.  The last deposit to remain at
                                Portsmouth for further Orders. The Salt Meat to be deposited at Portsmouth and Charlestown No. 4—in the following
                                proportions—all on the East side of Merimack River to be carried to Portsmouth—and all on the West side to Charles
                                town No. 4.Massachusetts.To deposit their Salt provision and Salt at Springfield and Great Barrington in
                                equal proportions, except the last delivery of Salt which may wait the Commissary’s order at Boston.The 1st 2d and 3d delivery of Rum, two thirds at Great Barrington—one third at Springfield—The last
                                delivery of this Article to remain at Boston for further orders.Rhode Island. The whole to be delivered at Providence except the Fresh Meat.Connecticut. The Salt provisions and Salt to be delivered at or near Bulls Iron Works and Hanford in
                                equal proportions. The 1st 2d and 3d deliveries of Rum at or near Bulls Iron Works. The last at Hanford.New York.700 Barrels of Flour}Fort Schuyler.350 do Beef or PorkThe remainder of the Salt Meat and Flour at West Point, Fishkill, New Windsor and Albany.New Jersey. The whole of the Salt, Salt Meat and Flour at Morris Town, Pitts Town, Sussex Court House and
                                Ringwood, as may suit the State, as to the quantities at each.
										  Pennsylvania.Fort Pitt2400Bbls Flour1000bbls Salt Meat or salt equivalent to put up that quantity upon the spot7000Gallons Spirits.Carlisle 800Bbls Flour3000Gallons Spirits250Bbls Salt Meat or salt equivalent to put up that quantity on the SpotWyoming200Bbls Flour1000Gallons Spirits.100Bushels SaltLancaster1000Bbls Flour3000Gallons Spirits500Bushels SaltEaston10,000Bbls FlourPhiladaAll the remainder of Salt, salt Meat, Flour and Rum
										  Delaware. The whole of the Salt, Salt Meat, Flour and Rum at Christiana Bridge.Maryland 1/3 of Salt, Salt Meat, Flour and Rum at the Head of Elk—The remaining 2/3ds which are
                                intended for the Southern Army at Baltimore and George Town in such proportions as may suit the State.Virginia and North Carolina. Genl Greene or Commanding Officer in Southern department to fix the
                                places of deposit.
                        
                    